 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Brandon Knapp,                                    No. CV-19-00878-PHX-DWL
10                  Plaintiff,                          ORDER AND DEFAULT JUDGMENT
11    v.
12    Invictus Protective Services LLC, et al.,
13                  Defendants.
14
15          Plaintiff Brandon Knapp has filed a motion for default judgment against Defendants
16   Invictus Protective Services, LLC, Ryan Sudrick, and Jane Doe Sudrick (now known to be
17   Kristi Sudrick) (collectively “Defendants”). (Doc. 18.) For reasons stated below, the
18   motion will be granted.
19   I.     Background
20          On February 11, 2019, Plaintiff brought this action under the Fair Labor Standards
21   Act (“FLSA”), 29 U.S.C. § 201 et seq., the Arizona Minimum Wage Act (“AMWA”), and
22   the Arizona Wage Act (“AWA”). (Doc. 7 ¶ 1.) Plaintiff alleges that he worked for
23   Defendants as a security guard from September to December 2018 and that Defendants
24   failed to pay him the final paycheck owed to him. (Id. ¶¶ 26, 28.) Plaintiff also alleges
25   that he worked approximately 40 hours of overtime yet was paid his regular rate of pay,
26   rather than at one and one-half times his regular rate of pay. (Id. ¶¶ 38-42.)
27          On March 1, 2019, Plaintiff filed proof that Defendants were served with the First
28   Amended Complaint (“FAC”) and Summonses on February 26, 2019. (Docs. 13, 14, 15.)
 1   Thus, Defendants’ responses to the FAC were due March 19, 2019. Fed. R. Civ. P.
 2   12(a)(1)(A). Defendants have not yet responded to the FAC, nor have they appeared in
 3   this action.
 4            On March 21, 2019, Plaintiff filed an application for entry of default against
 5   Defendants. (Doc. 16.) On March 22, 2019, the Clerk entered default against defendants.
 6   (Doc. 17.)
 7            On April 30, 2019, Plaintiff filed a motion for default judgment. (Doc. 18.)
 8   II.      Default Judgment
 9            The “decision whether to enter a default judgment is a discretionary one.” Aldabe
10   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Although the Court should consider and
11   weigh relevant factors as part of the decision-making process, it “is not required to make
12   detailed findings of fact.” Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir.
13   2002).
14            The     following     factors     may     be     considered      when      deciding
15   whether default judgment is appropriate under Rule 55(b): (1) the possibility of prejudice
16   to the plaintiff, (2) the merits of the claims, (3) the sufficiency of the complaint, (4) the
17   amount of money at stake, (5) the possibility of factual disputes, (6) whether the default
18   was due to excusable neglect, and (7) the policy favoring decisions on the merits. Eitel v.
19   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). In considering the merits and sufficiency
20   of the complaint, the court accepts as true the complaint’s well-pled factual allegations, but
21   the plaintiff must establish the damages sought in the complaint. Geddes v. United Fin.
22   Grp., 559 F.2d 557, 560 (9th Cir. 1977).
23            Having reviewed the complaint and default judgment motion, the Court finds that
24   the Eitel factors favor default judgment in the amount of $2,775.
25            A.    Possible Prejudice To Plaintiff
26            The first Eitel factor weighs in favor of default judgment. Defendants have not
27   participated in this action at all—they have not responded to the FAC or to the motion for
28   default judgment. If Plaintiff’s motion is not granted, Plaintiff will be without other


                                                  -2-
 1   recourse for recovery. PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D.
 2   Cal. 2002).
 3          B.     Merits Of Claims And Sufficiency Of Complaint
 4          The second and third Eitel factors favor default judgment where, as in this case, the
 5   complaint sufficiently states a plausible claim for relief under the Rule 8 pleading
 6   standard. Danning v. Lavine, 572 F.2d 1386, 1388-89 (9th Cir. 1978). As noted above,
 7   Plaintiff alleges that Defendant violated the FLSA, the AMWA, and the AWA. (Doc. 7 ¶
 8   1.)   Plaintiff alleges sufficient facts to show Defendants’ liability for statutory
 9   damages. (Id. ¶¶ 26, 28, 38-42.) The second and third factors favor default judgment.
10          C.     Amount At Stake
11          Under the fourth Eitel factor, the Court considers the amount of money at stake in
12   relation to the seriousness of the defendant’s conduct. Plaintiff seeks only $2,775 in
13   statutory damages, plus reasonable attorneys’ fees and costs. The money at stake is
14   relatively modest and authorized by statute.
15          D.     Possible Dispute Concerning Material Facts
16          Given the sufficiency of the complaint and Defendants’ lack of participation in this
17   case, “no genuine dispute of material facts would preclude granting [Plaintiff’s]
18   motion.” PepsiCo, 238 F. Supp. 2d at 1177.
19          E.     Excusable Neglect
20          Plaintiff avers that Plaintiffs’ counsel corresponded with Defendants about this
21   matter on various occasions. Nevertheless, Defendants have filed nothing. There is no
22   indication this is due to excusable neglect. PepsiCo, 238 F. Supp. 2d at 1177 (where service
23   is valid and defendants communicated with plaintiff about the case, the “possibility of
24   excusable neglect is remote”).
25          F.     Policy Favoring Merits Resolution
26          The last factor usually weighs against default judgment given that cases “should be
27   decided on their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. The mere
28   existence of Rule 55(b), however, “indicates that this preference, standing alone, is not


                                                -3-
 1   dispositive.” PepsiCo, 238 F. Supp. 2d at 1177. The Court therefore is not precluded from
 2   entering default judgment against Defendants.
 3         G.       Conclusion
 4         Six of the seven Eitel factors favor default judgment, and one factor is neutral. The
 5   Court therefore concludes that default judgment is appropriate. The Court will award
 6   $2,775 in statutory damages.
 7   IT IS ORDERED:
 8      1. Plaintiff’s motion for default judgment (Doc. 18) is granted.
 9      2. Default judgment is entered in favor of Plaintiff and against Defendants in the
10         amount of $2,775.00, which amount shall be augmented by post-judgment interest
11         from this date forward, accruing at the applicable federal rate pursuant to 28 U.S.C.
12         § 1961.
13      3. Plaintiff may file a motion for attorneys’ fees within 30 days of the date of this
14         Order.
15         Dated this 31st day of May, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
